Dear Secretary Carnahan:
This opinion letter responds to your request dated December 9, 2010, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Richard LaViolette regarding a proposed amendment to Article X of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to limit the authority of the General Assembly and political subdivisions to generate revenue by removing their ability to tax tangible personal property and both real and personal property used exclusively for religious worship, schools, colleges, agricultural and horticultural societies, veterans' organizations, or purely charitable purposes?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.